CARL R. GAERTNER, Presiding Judge.
Richard L. Butler, petitioner in this action to modify a dissolution of marriage decree, appeals from the trial court’s January 14, 1985 order that he pay respondent Mary Kay Butler temporary maintenance, and temporary child support, and secure performance with a bond and a wage assignment, pending the outcome of his appeal from a February 21, 1984 modification order. In an earlier appeal, petitioner successfully challenged a related order for temporary maintenance and temporary child support, on the ground that the order was beyond the trial court’s jurisdiction. In that appeal we held neither the statutes governing dissolution of marriage, legal separation, and modification, nor the trial court’s inherent equitable powers, vest the trial court with authority to enter temporary orders for maintenance and child support pending an appeal from an order modifying a dissolution decree. Butler v. Butler, 698 S.W.2d 550 (Mo.App.1985). This appeal presents the identical issue and our holding is the same. The order appealed from is reversed.
SMITH and SNYDER, JJ., concur.